Title: From George Washington to William Pearce, 15 March 1795
From: Washington, George
To: Pearce, William


        
          Mr Pearce,
          Philadelphia March 15th 1795.
        
        I have received your letter of the 8th instt, with the reports of the preceeding week.
        By the Sloop Harmony, Captn Ellwood, who talked of Sailing today, I send you as pr Bill of lading enclosed, a bale of Oznabrings consisting of ten pieces, amounting to 972½ yards. The Box, & band box, therein mentioned, are for Mrs Fanny Washington as marked; and is to remain with Colo. Gilpin ’till she calls for them; Besides these, and since the Bill of lading was signed, I have put on board another small box, containing seeds &ca of various kinds; some of them rare, and valuable. Enclosed is a list of them for your own information & government. There is besides, on each parcel, a label descriptive thereof for the Gardener. All these seeds, except the different sorts of Turnips; the Chiccory; and Botany bay grass-seeds, may be given to the Gardener; with very particular directions to use his utmost skill and care to raise plants from them; and that one thing may not be put here, and another there, and never thought of, or attended to afterwards (which has been too often the case with many curious & valuable Seeds—stones—and nuts which I have sent to Mount Vernon) I desire he will prepare a piece of ground well for them; & place them altogether, either in the Vine yard, or elsewhere, as he may think best, when he comes to examine the different papers; taking especially care to distinguish by labels (that will not be injured by weather, for it seems some of the Seeds may not come up the first year) the particular spots where each sort is sown, or planted. And as all will be to be transplanted, and the Seeds besides, (being imported), may not be good, he need not regard crowding them a little in the first instance. Let him have also as much of each kind of the Turnip seed, & Turnip rooted Cabbage, as he can spare ground to put them in. the rest, with the Chiccory & Botany bay grass seeds, I shall commit to your care, as there is enough of the former, that

is of the different kinds of Turnips, if good, to sow a good deal of ground; but to prevent any waste of grd, or misapplication of labour in preparing it for seed that may not come up, prove all that will admit of it, in time to see if it will vegitate: for if the seed is old, or has been injured by crossing the seas, & will not come up, preparing ground for it would be lost labor & improper—This trial may readily be made in time, of all the different sorts of Turnips, Cabbage, & possibly of the Chiccory & Botany bay grass seeds. If the latter will come up I recommend the greatest attention to it. The other, that is the Chiccory, is what I wrote to you sometime ago, to save all the seed you could from that growg on my estate.
        I have not been able to get any Lucern seed in this City; I wrote on Friday last to New York for five pounds of it; if I succeed there, it shall be sent by Post: in the meantime, let the ground intended for it, be got in the very best order; and the natural grass & weeds totally eradicated therefrom; that they may not spring up and choke the lucern as was the case when sowed before.
        Let Sam supply the place of Bristol, until I come home; unless (which does not occur to me at present) a likely & well disposed young fellow of mans growth, or near it, should be found on my estate fit to make a Gardener of. If one, not among the Dower Negros, could be selected, it would be preferred. Honesty, with some degree of acuteness, are desirable; but in whom amg my people these are to be found, I know not. Sam has sense enough, & has had a little experience, but he wants honesty, and every other requisite, particularly industry. Cyrus, besides being a Dower slave, is strongly suspected of roguery & drinking; other wise he would do very well, as he is likely, young & smart enough. The children of Daphne at the river-farm are among the best disposed negros I have, but I do not recollect whether there be any of a fit size.
        I have no objection to your complying with the promise you made Mr Smith, provided his salt is kept distinct from mine; & the latter is guarded from embezzlement. I again repeat, that when the Schools of fish run, you must draw night and day; and whether he (Smith) is prepared to take them or not, they must be caught & charged to him: for it is then, & then only—I have a return for my expences; and then it is, the want of several

purchasers, is felt, for unless one person is extremely well prepared, he cannot dispose of the fish as fast as they can be drawn at those times & if the Sein, or Seins do no more than to keep pace with his convenience, my harvest is lost, and of course my profit; for the herrings will not wait to be caught, as they are wanted to be cured.
        If Mrs Fanny Washington does not draw a Sein at her own landing, herself, or rent it with a reservation of fish for her own use, let her get what she wants for this purpose, at my landing; and at any rate, when you have occasion to send to Alexandria, always send some for her Table. And tell Doctr Stuart if you shd see him, or send him word if you should not, that he may always get fish for the latter purpose, by sending for them—so may Mr Lund Washington.
        Do you receive Rent from Gray or make him account for it when you pay for the weaving he does for me?
        Presuming you saved all the seed you could from the India hemp, let it be carefully sown agin, for the purpose of getting into a full stock of seed. I wish you well and am Your friend
        
          Go: Washington
        
        
          P.S. Among other things sent by Captn Ellwood, is a small paper bundle of Pair graffs of an extraordinary fine kind wch desire the Gardener to be particular attentive to.
        
      